DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

As noted by applicant in the Response after final dated 6/7/2022, the previous Final Rejection dated 4/15/2022 should have been Non-Final due to the inclusion of the Double Patenting Rejection of claim 12 and the rejection of claim 21 under 112(b) for insufficient antecedent basis.  The rejection dated 4/15/2022 has been reissued as a non-final rejection accordingly.

Double Patenting
Claim 12 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 5. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  For purposes of expedited examination as the duplication appears to be a typo, the examiner has interpreted the limitation of claim 12, “The device of claim 1” instead as “The device of claim 7”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 7-8, 11-12, 14-16, 19, 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Although applicant’s specification provides support for the sheet of flexible material to consist of a plastic, graphite, or metal, the specification does not appear to provide support for the specific exclusion of an adhesive.  Additionally, the examiner notes that in certain configurations, both graphite and plastic are known to display adhesive capabilities, while metal surfaces are capable of contact bonding.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 21 recites the limitation "while the frame remains in place relative to the build plate" in line 6-7.  There is insufficient antecedent basis for the frame in this limitation as claim 21 depends directly from claim 1 and the frame is not claimed until dependent claim 2.  For purposes of expedited prosecution, the examiner is treating the limitation “The device of claim 1” as a typo intended to instead read as “The device of claim 2”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7-8, 12, 14-15, and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dunn (US PN 7127309 B2).
With regard to claim 1, Dunn teaches a device for removing a 3D print from a build plate of a 3D printer (platform 14), the device (removable substrate 16) comprising a substantially flat sheet of flexible material (col. 4, line 48-54, tray 50/substrate 16) of sufficient size to receive and hold deposits of print material from the 3D printer (abstract), wherein the sheet of flexible material is configured to accommodate repeated flexing without fracturing (col. 7, line 38-41, reusable) and without loss of the substantially flat disposition (col. 4, line 48-57), wherein the sheet of flexible material  is configured to be removably placed atop the build plate (platform 14) of the 3D printer prior to the printing process (col. 4, line 1-8), wherein the sheet of flexible material has a top surface (surface 52) that is textured with a non smooth texture (col. 4, line 39-44) for temporary bonding of a first layer of the 3D print to prevent the 3D print from moving on the sheet of flexible material during the printing process (col. 4, line 34-37), wherein the sheet of flexible material is configured to interface with a retention device for preventing movement of the sheet while atop the build plate during the printing process (col. 4, line 4-6, male and female connectors), wherein the sheet of flexible material does not include an adhesive and wherein the retention device is not adhesive (col. 6-7, line 52-67,1-29).

With regard to claim 4, Dunn teaches each instance of the repeated flexing is capable of removing a respective 3D model from the flexible material (col. 4, line 48-51).

With regard to claim 7, Dunn teaches a device for removing a 3D print from a build plate of a 3D printer (platform 14), the device (removable substrate 16) comprising a substantially flat sheet of flexible material (col. 4, line 48-54, tray 50/substrate 16) of sufficient size to receive and hold deposits of print material from the 3D printer (abstract), wherein the sheet of flexible material is configured to accommodate repeated flexing without fracturing (col. 7, line 38-41, reusable) and without loss of the substantially flat disposition (col. 4, line 48-57), wherein the sheet of flexible material is configured to be removably placed atop the build plate (platform 14) of the 3D printer prior to the printing process (col. 4, line 1-8), and wherein the sheet of flexible material does not include an adhesive (col. 6-7, line 52-67,1-29), and a retention device that is configured to interface with the sheet of flexible material for preventing movement of the sheet while atop the build plate during the printing process, the interface consisting of a plurality of interface surfaces of the retention device (figure 4, plurality of interface surfaces of the keyholes 24/26/28) interfacing with a plurality of edge surfaces of the sheet (figure 3, plurality of edges associated with projections 64/70).  

With regard to claim 8, Dunn teaches the top surface of the flexible material is textured for temporary bonding of a first layer of the 3D print to reduce movement of the print during printing, wherein the texture is not a smooth texture (col. 4, line 34-44).

With regard to claims 5 and 12, Dunn teaches the flexible material is a metal or a plastic (col. 6, line 35-42).

With regard to claims 14 and 15, Dunn teaches the interface between the retention device and the sheet consists of a plurality of interface surfaces of the retention device (figure 4, plurality of interface surfaces of the keyholes 24/26/28) each interface surface being configured to interface with an edge surface of the sheet of flexible material (figure 3, plurality of edges associated with projections 64/70).

With regard to claim 22, Dunn teaches the textured top surface is configured to facilitate bonding of the print to the sheet without requiring a heated build plate (col. 4, line 35-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US PN 7127309 B2), as applied for claims 1 and 7 above.
With regard to claims 16 and 19, Dunn teaches the sheet of flexible material is reusable after removal from the build plate (col. 7, line 38-41), and wherein the sheet of flexible material has a thickness (col. 4, line 54-57) optimized for supporting a model under construction but flexible enough to enable release of the completed model from the substrate (col. 4, line 48-51).  Although Dunn is silent as to a specific thickness, it would have been expected that since the apparatus of Dunn is the same as the apparatus as claimed by applicant, the optimized thickness of the flexible material as guided by the teaching of Dunn and as determined through routine experimentation would also have fallen within the range claimed by applicant.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US PN 7127309 B2), as applied for claim 7 above, and in further view of Eric Pavey (Blog entry dated 6/15/2013; http://www.akeric.com/blog/?p=2158) and Jacobs (US PGPub 2015/0037517 A1).
With regard to claim 11, although Dunn teaches the flexible material can be a plastic that is flexible yet suitably rigid so as to properly support the building of a 3D model according to the particular additive process method practiced by the modeling machine of Dunn (Dunn, col. 6, line 40-44), Dunn does not explicitly disclose the sheet is a polycarbonate.
Pavey teaches polycarbonate was known suitable plastic that is flexible yet suitably rigid that properly supports the build according to an additive process, such as the additive process of Dunn.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use polycarbonate as the substrate plastic in the method of Dunn.  The rationale to do so would have been the motivation provided by the teaching of Pavey, that to use such a material predictably results in a substrate that can withstand repeated flexing without fracture or loss of the flat deposition (Pavey, page 3, “The Lexan mounts completely flat to the HBP now”; page 3, “And for bigger prints, since the Lexan is flexible, they should be much easier to bend and ‘pop’ off”), where non smooth textured polycarbonate release surfaces (Jacobs, paragraph 21, matte textured polycarbonate) were known as suitable for use in the additive manufacturing art.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-5, 7-8,11-12, 14-16, 19, and 22 in the response filed 2/9/2022 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH BRADFORD whose telephone number is (571)270-7654. The examiner can normally be reached weekdays, 12 PM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.B/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746